DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks and amendments made on 11/15/21. Claim 16 has been canceled. Claims 1, 8, 14, 17, and 18 have been amended. Claims 1-15 and 17-20 are pending rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom WO_2017076628_A1 in view of Costa WO_2018011324_A1.
1.	Regarding Claims 1-4, 11, 12, 15, 17, 19, and 20, Hellstrom discloses process for producing a multilayer laminate (corresponds to claimed limitation of instant Claim 15) which comprises at least one substrate element and at least one polymeric layer element, wherein the polymeric layer element comprises a polymer composition comprising:
- (a) a polymer, wherein said polymer (a) optionally bears functional group(s) containing units; and
- (b) silane group( s) containing units; and wherein the process comprises the steps of:
(i) assembling step to arrange the at least one substrate element and the at least one polymeric layer element in form of a multilayer assembly;
(ii) heating step to heat up the multilayer assembly optionally in a chamber at evacuating conditions;
(iii) pressing step to build and keep pressure on the multilayer assembly at the heated conditions for 15 the lamination of the assembly to occur; and
(iv) recovering step to cool and remove the obtained multilayer laminate for later use;
- wherein the pressing step (iii) is started when the at least one polymeric layer element reaches a temperature which is at least 3 to 10°C higher than the melting temperature of the polymer (a) of said polymeric layer element (as claimed in instant Claim 4); and wherein the duration of the pressing step (iii) is from 0.5 to 10 minutes (as claimed in instant Claim 3);

- a melting temperature, Tm, of 100 °C or less, when measured as described below under "Determination methods" (as being claimed in instant Claim 12), and
- a melt flow rate, MFR2, of less than 20 g/10 min (according to ISO 1133 at 190 °C and at a load of 2.16 kg) (as being claimed in instant Claim 12); and
- wherein no crosslinking agent selected from peroxide (as being claimed in instant Claim 11) or silane condensation catalyst (SCC) (as is being claimed in instant Claim 19), which is selected from the SCC group of carboxylates of tin, zinc, iron, lead or cobalt or aromatic organic sulphonic acids, is introduced to the polymer (a) of the polymer composition before or during the lamination process (Claim 1). Furthermore, Hellstrom discloses that the pressure used in pressing step can be up to 1000 mbar (Page 22, Lines19-20) which overlaps with Applicants’ claimed ranges in instant Claims 1, 2, and 20. 
2.	Hellstrom discloses that it is well known in the field that the thickness of the above mentioned elements, as well as any additional elements, of the laminated photovoltaic module of the invention can vary depending on the desired photovoltaic module embodiment and can be chosen accordingly by a person skilled in the field (Page 24, Lines 24-28). However, it does not disclose the claimed thickness variation limitation.
3.	Costa discloses a film (Title) for preparing a multilayer assembly used in photovoltaic modules (Abstract), similar to Hellstrom as explained above. Costa further discloses that the depth of recesses of at least one layer surface is below 60% of the 
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify said layer, of Hellstrom, by varying its depth % to be less than 60% as defined by Costa above. One of ordinary skill in the art would have been motivated in doing so to achieve shortened lamination process, advantageous adhesion properties, and advantageous surface quality to its formed laminated.
5.	Regarding Claims 5-8 and 18, Hellstrom in view of Costa suggests the process according to any of the preceding claims, wherein the polymer composition of the polymeric layer of the lamination process comprises:
- a polymer of ethylene (a) selected from:
(a1) a polymer of ethylene which optionally contains one or more comonomer(s) other than a polar comonomer of polymer (a2) and which bears functional groups containing units;
(a2) a polymer of ethylene containing one or more polar comonomer(s) selected from (ClC6)-alkyl acrylate or (Cl-C6)-alkyl (Cl-C6)-alkylacrylate comonomer(s), and optionally bears functional group(s) containing units other than said polar comonomer; or
(a3) a polymer of ethylene containing one or more alpha-olefin comonomer selected from (C 1-C10)-alpha-olefin comonomer; and optionally bears functional group(s) containing units; and
- silane group(s) containing units (b) (Hellstrom Claim 8).
6.	Regarding Claim 9, Hellstrom in view of Costa suggests the process according to any of the preceding claims, wherein the silane group(s) containing 5 unit (b) is a hydrolysable unsaturated silane compound represented by the formula (I):
R1SiR2qY3-q (I)
wherein

each R2 is independently an aliphatic saturated hydrocarbyl group,
Y which may be the same or different, is a hydrolysable organic group and
q is 0, 1 or 2, the amount of the silane group(s) containing units (b) present in the layer, preferably in
the polymer (a), is from 0.01 to 1.00 mol %, when determined according to "Comonomer contents"
as described in the specification under "Determination Methods"; which compound of formula (I) is
preferably copolymerized or grafted to the polymer (a) as said optional functional group(s)
containing units (Hellstrom Claim 11).
7.	Regarding Claims 10, Hellstrom in view of Costa suggests wherein polymer (a) is a copolymer of ethylene (al) with vinyl trimethoxysilane comonomer or a copolymer of ethylene ( a2) with methylacrylate comonomer and with vinyl trimethoxysilane comonomer (Hellstrom Claim 12).
8.	Regarding Claim 12, Hellstrom in view of Costa suggests shear thinning index, SHI0.os1300, of 30.0 to 100.0, preferably of 40.0 to 80.0, when measured according to "Rheological properties: Dynamic Shear Measurements (frequency sweep measurements)" as described in the specification under "Determination Methods" (Hellstrom Claim 13).
Hellstrom in view of Costa suggests the process according to any of the preceding claims or producing a multilayer laminate which is a photovoltaic module comprising, in the given order, a protective front layer element, a front encapsulation layer element, a photovoltaic element, a rear encapsulation layer element and a protective back layer element; wherein any one or more of the front encapsulation layer element, rear encapsulation layer element or protective back layer element, suitably one or both of the front encapsulation layer element or the rear encapsulation layer element, preferably both the front encapsulation layer element and the rear encapsulation layer element, is/are said polymeric layer element(s); and any one or more of protective front layer element, the photovoltaic element or protective back layer element, is/are said substrate layer element(s) (corresponds to claimed second substrate of instant Claim 13) (Hellstrom Claim 14).
Response to Arguments
Applicant’s arguments, filed 11/15/21, with respect to the rejection(s) of claim(s) 1-20 under Hellstrom have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hellstrom in view of Costa.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 14, 2022